UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED INVESTMENT COMPANIES Investment Company Act file number: 811-8255 THE WORLD FUNDS, INC. (Exact name of registrant as specified in charter) 8730 Stony Point Parkway, Suite 205, Richmond, VA 23235 (Address of principal executive offices) (Zip code) Thomas S. Harman, Esquire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Avenue, NW Washington, DC 20004 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 527-9525 Date of fiscal year end: December 31st Date of reporting period: June 30th ITEM 1. Reports to Shareholders. REMS Real Estate Value-Opportunity Fund; and Eastern European Equity Fund REMSGroup Real Estate Management Services Group, LLC Semi-Annual Report to Shareholders REMS REAL ESTATE VALUE- OPPORTUNITY FUND A series of The World Funds, Inc. A "Series" Investment Company For the Six Months Ended June 30, 2010 (unaudited) Mid-Year 2010 Dear HLRRX Shareholder, At June 30, the REMS Real Estate Value-Opportunity Fund (the ‘‘Fund’’) was up 0.8% year-to-date vs. 5.6% for the NAREIT equity index and (-6.7%) for the S&P 500.There was a broad sell off in the market during May and June of over 10% after five quarters of dramatic recovery in public real estate debt and equity markets. The Fund’s differentiated portfolio structure included at fiscal period end 6/30/10:common equity holdings of value-oriented REITs of 65% and public real estate operating companies (REOCs) of 34%; an 11% position in REIT preferred equity securities, 10% leverage; and no short positions.During the second quarter Fund returns were largely biased by the smaller capitalization tilt of our REIT value investments and our real estate operating company holdings in hotels and residential real estate as well as real estate service companies. These latter positions had outperformed our REIT portfolio returns in the previous quarters, and over shorter term periods it will not be unusual to see REMS portfolio returns that are very different from REIT indexes. We are in the early stages of a new real estate cycle and our portfolios are focused on a wide array of opportunities to create value from a recovery in both commercial and residential real estate.REMS real estate portfolio strategy currently incorporates three principal themes: · Acquire in a public wrapper REIT common equity positions in income producing commercial real estate across all property types at prices below normalized private market value with occupancy below economic full potential. · Hold selected investments in real estate operating companies (REOCs) and real estate service companies where there are significant opportunities to create value as a new real estate cycle emerges. · Hold selected investments in publicly traded REIT preferred equity securities with high single digit dividend yields and the opportunity for further recovery in share prices. · Realize above average dividend income from the portfolio for distribution or reinvestment. We underscore again our excitement for the next real estate cycle where we believe public companies will play a large role in solving the problems facing overleveraged private commercial real estate owners.We see a great deal of opportunity and value in our current holdings, which we believe are well-positioned for the road ahead. Sincerely, Edward W. Turville, CFA Managing Director Important Disclosure Statements The Fund's prospectus contains important information about the Fund's investment objectives, potential risks, management fees, charges and expenses, and other information and should be read and considered carefully before investing.The Fund's past performance does not guarantee future results.The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. You may obtain a current copy of the Fund's prospectus by calling 1-800-527-9525.Distributed by First Dominion Capital Corp., Richmond, VA. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-527-9525. Information provided with respect to the Fund's Portfolio Holdings, Sector Weightings, Number of Holdings and Expense Ratios are as of June 30, 2010 and are subject to change at any time. The opinions presented in this document are those of the portfolio manager as of August 20, 2010 and may change at any time.Information contained in this document was obtained from sources deemed to be reliable, but no guarantee is made as to the accuracy of such information.Nothing presented in this document may be construed as an offer to purchase or sell any security. REMS REAL ESTATE VALUE-OPPORTUNITY FUND FUND EXPENSES Fund Expenses Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution (12b-1) fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period, January 1, 2010 and held for the six months ended June 30, 2010. Actual Expenses Example The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Class I Shares Beginning Account Value January 1, 2010 Ending Account Value June 30, 2010 Expenses Paid During the Period* January 1, 2010 through June 30, 2010 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class P Shares Beginning Account Value January 1, 2010 Ending Account Value June 30, 2010 Expenses Paid During the Period* January 1, 2010 through June 30, 2010 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.52% for Class I and 1.77% for Class P, multiplied by the average account value for the period, multiplied by 181days in the most recent fiscal half year divided by 365 days in the current year. [ 99 REMS REAL ESTATE VALUE-OPPORTUNITY FUND SCHEDULE OF INVESTMENTS June 30, 2010 (unaudited) Number of Shares Security Description % of Net Assets Market Value LONG POSITIONS COMMON STOCKS % DIVERSIFIED/OTHER % Crexus Investment Corp.** $ HFF Inc.* Ishares DJ US RE** Jones Lang LaSalle Inc.** Kenedy-Wilson Holdings Inc.** MI Developments Weyerhaeuser Company** HEALTHCARE % Alexandria Real Estate Equities, Inc.** Biomed Realty Trust** Cogdell Spencer Inc. Health Care REIT, Inc.** Healthcare Realty Trust Inc. HOTEL % Gaylord Entertainment Company*** MGM Resorts International*** Red Lion Hotels Corp.* Wyndham Worldwide Corp.** MULTI-FAMILY % Camden Property Trust** Colonial Properties Trust** Lennar Corp. "A"** MDC Holdings Inc.** Parkbridge Lifestyles Communities, Inc. (Canada)* Post Properties, Inc. ** Sun Communities, Inc.** OFFICE/INDUSTRIAL % Allied Properties Real Estate Investment Trust (Canada) DCT Industrial Trust Inc. Hudson Pacific Properties Inc. Liberty Property Trust ** Mack-Cali Realty Corp.** Mission West Properties, Inc. Parkway Properties, Inc. RETAIL % CBL & Associates Properties, Inc.** Kimco Realty Corp.** Kite Realty Group Trust Ramco-Gershenson Properties Trust ** Weingarten Realty TOTAL COMMON STOCKS (Cost: $60,481,289 ) PREFERRED STOCK % HOTEL % Red Lion Hotel, Series A, 9.500%** MORTGAGE % ISTAR Financial Inc, Series I, 7.500%** OFFICE % First Industrial Realty Trust, Series J, 7.250%** Lexington Realty Trust, Series D, 7.550%** RETAIL % CBL & Associates Properties, Series C, 7.750%** CBL & Associates Properties, Series D, 8.000%** Ceder Shopping Centers, Series A, 8.875%** Glimcher Realty Trust, Series G, 8.125%** TOTAL PREFERRED STOCKS (Cost:$7,233,690) TOTAL LONG POSITIONS (Cost:$ 67,714,979) NET INVESTMENTS IN SECURITIES (Cost:$67,714,979) % $ Other assets, net of liabilities -10.06 % ) NET ASSETS % $ *Non-income producing (security is considered non-income producing if at least one dividend has not been paid during the last year preceding the date of the Fund's related balance sheet.) **All or a portion of position is segregated as collateral for borrowings.. The segregated market value of collateral is $52,218,920 REMS REAL ESTATE VALUE-OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2010 (unaudited) ASSETS Investments at fair value (identified cost of $67,714,979) (Note 1) $ Cash Receivable from broker Receivable for securities sold Dividends and interest receivable Receivable for capital stock sold Prepaid expenses TOTAL ASSETS LIABILITIES Due to brokers for securities sold short Payable for securities purchased Payable for capital stock redeemed Accrued investment management fees Accrued 12b-1 fees Accrued professional fees Accrued administration, transfer agent and accounting fees Accrued custodian fees Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net Assets Consist of : Paid-in-capital applicable to 6,830,367 $0.01 par value shares of beneficial interest outstanding; 50,000,000 shares authorized $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Accumulated net unrealized appreciation (depreciation) on investments Net Assets $ NET ASSET VALUE PER SHARE Class I ($60,399,569/ 6,545,999 shares outstanding; 25,000,000 authorized) $ Class P ($2,603,101/ 284,368 shares outstanding; 25,000,000 authorized) $ See Notes to Financial Statements REMS REAL ESTATE VALUE-OPPORTUNITY FUND STATEMENT OF OPERATIONS Six Months ended June 30, 2010 (unuadited) INVESTMENT INCOME Dividends (Net of foreign tax withheld of $33,854) $ Interest Tax reclaim income - Total investment income $ EXPENSES Investment management fees (Note 2) 12b-1 fees, Class P Recordkeeping and administrative services (Note 2) Accounting fees (Note 2) Custodian fees Transfer agent fees (Note 2) Professional fees Filing and registration fees (Note 2) Directors fees Compliance fees Shareholder servicing and reports (Note 2) Dividend expense - Interest expense Other Total expenses Fees paid indirectly (Note 7) ) Management fee waiver (Note 2) ) Net expenses Net investment income (loss) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND SECURITIES SOLD SHORT Net realized gain (loss) on: Net realized gain (loss) on Investments Net increase (decrease) in unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) on investments ) INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) See Notes to Financial Statements REMS REAL ESTATE VALUE-OPPORTUNITY FUND STATEMENT OF CHANGES IN NET ASSETS Six months ended June 30, 2010 (unaudited) Year ended December 31, 2009 Increase (decrease) in Net Assets OPERATIONS Net investment income (loss) $ $ Net realized gain (loss) on investments, ) securities sold short, and foreign currencies Net increase (decrease) in unrealized appreciation ) (depreciation) of investments and foreign currencies Increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS Net investment income Class I ) ) Class P ) ) Realized gains Class I Class P Return of capital Class I - ) Class P - (5 ) Decrease in net assets from distributions ) ) CAPITAL STOCK TRANSACTIONS (Note 5) Shares sold Class I Class P Distributions reinvested Class I Class P 22 Shares redeemed Class I ) ) Class P ) - Increase (decrease) in net assets from capital stock transactions ) NET ASSETS Increase (decrease) during period Beginning of period End of period (including accumulated net investment income $ $ (loss) of $(13,458) and $(15,646), respectively) See Notes to Financial Statements REMS REAL ESTATE VALUE-OPPORTUNITY FUND STATEMENT OF CASH FLOWS Six months ended June 30, 2010 (unaudited) INCREASE/(DECREASE) IN CASH Cash flows from operating activities: Net increase (decrease) in net assets from operations $ ) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash used in operating activities: Purchase of investment securities ) Proceeds from disposition of investment securities Decrease (increase) in receivables for securities sold Decrease (increase) in receivable from broker Decrease (increase) in dividends and interest receivable ) Decrease (increase) in prepaid assets ) Decrease (increase) in receivable for dividend taxes withheld Purchase and sale of securities sold short - net - Increase (decrease) in payable for securities purchased Increase (decrease) in distribution payable - Increase (decrease) in interest/dividend payable - Decrease (increase) in deposits into brokers for securities sold short - Increase (decrease) in due to brokers for borrowings Increase(decrease) in accrued management fees Increase (decrease) in other accrued expenses ) Unrealized depreciation on investments Net realized loss from investments ) Return of capital dividends received - Net cash provided by operating activities: ) Cash flows from financing activities: Proceeds from shares sold Payments on shares redeemed ) Cash distributions paid ) Repayment of bank overdraft - Net cash used in financing activities Net decrease in cash Cash: Beginning balance ) Ending balance $ See Notes to Financial Statements REMS REAL ESTATE VALUE-OPPORTUNITY FUND FINANCIAL HIGHLIGHTS SELECTED PER SHARE DATA THROUGHOUT EACH PERIOD Class I Shares Six months ended June 30, 2010 (unaudited) (1) Year ended December 31, 2009(1) Year ended December 31, 2008(1) Year ended December 31, 2007 July 1, 2006 through December 31, 2006* Year ended June 30, 2006 Year ended June 30, 2005 Net asset value, beginning of period $ Investment activities Net investment income Net realized and unrealized gain on investments ) ) ) Total from investment activities ) ) Distributions Net investment income ) Realized gains - - - ) Return of capital - ) ) ) - ) ) Total distributions ) Net asset value, end of period $ Ratios/Supplemental Data Total Return %*** % %) %) % % % Ratio to average net assets (A) Expenses (B) %** % % % %** % % Net investment income %** % % % %** % % Portfolio turnover rate % Net assets, end of period (000's) $ * Effective July 2, 2006, the Fund changed its year end from June 30 to December 31. **Annualized *** Not annualized (1)Per share amounts calculated using the average share method. (A) Fee waivers and reimbursements reduced the expense ratio and increased net investment income ratio by 0.14% for the six months ended June 30, 2010, 0.27% for the year ended December 31, 2009, 0.10% for the year ended December 31, 2008, .11% for the year ended December 31, 2007, 0.21% for the period ended December 31, 2006, 0.15% for the year ended June 30, 2006 and 0.56% for the year ended June 30, 2005. (B) Expense ratio reflects the effect of fee waivers and reimbursements. See Notes to Financial Statements REMS REAL ESTATE VALUE-OPPORTUNITY FUND FINANCIAL HIGHLIGHTS SELECTED PER SHARE DATA THROUGHOUT EACH PERIOD Class P Shares Six months ended June 30, 2010 (unaudited)(1) (2) Period December 23, 2009 to December 31, 2009(1) (2) Net asset value, beginning of period $ $ Investment activities Net investment income Net realized and unrealized gain on investments ) ) Total from investment activities ) Distributions Net investment income ) ) Realized gains - - Return of capital - ) Total distributions ) ) Net asset value, end of period $ $ Ratios/Supplemental Data Total Return %*** %)*** Ratio to average net assets (A) Expenses (B) %** %** Net investment income %** %** Portfolio turnover rate % % Net assets, end of period (000's) $ $ 2 **Annualized ***Not annualized (1)Per share amounts calculated using the average share method. (2)Commencement of operations for Class P shares was December 23, 2009. (A)Fee waivers and reimbursements reduced the expense ratio and increased net investment income ratio by 0.14% for the six months ended June 30, 2010 and 0.27% for the period ended December 31, 2009. (B) Expense ratio reflects the effect of fee waivers and reimbursements. See Notes to Financial Statements REMS REAL ESTATE VALUE-OPPORTUNITY FUND NOTES TO THE FINANCIAL STATEMENTS June 30, 2010(unaudited) NOTE 1-SIGNIFICANT ACCOUNTING POLICIES The REMS Real Estate Value-Opportunity Fund (the "Fund"), formerly known as the Hillview/REMS Leveraged REIT fund; name change effective on October 28, 2004, is a series of The World Funds, Inc. ("TWF"); which is registered under The Investment Company Act of 1940, as amended, as a non-diversified open-end management company.The Fund was established in December, 2002 originally as a series of Hillview Investment Trust II.Effective November 23, 2005, the Fund was reorganized as a series of TWF under the Agreement and Plan of Reorganization (the “Plan”) approved at a special meeting of the shareholders held on November 17, 2005.TWF has allocated to the Fund 50,000,000 (Class I: 25,000,000, Class P: 25,000,000) shares of its 1,500,000,000 shares of $.01 par value common stock.The Fund maintains its financial statements, information and performance history in accordance with the Plan. The investment objective of the Fund is to achieve long-term growth of capital and current income.Under normal conditions, the Fund will invest at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities of companies principally engaged in the real estate industry and other real estate related investments including real estate investment trusts (“REITs”) and real estate operating companies (“REOCs”). The following is a summary of significant accounting policies consistently followed by the Fund.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Security Valuation The Fund’s securities are valued at fair value.Investments in securities traded on the national securities exchanges or included in the NASDAQ National Market System are valued at the last reported sale price.Other securities traded in the over-the-counter market and listed securities for which no sales are reported on a given date are valued at the last reported bid price.Short-term debt securities (less than 60 days to maturity) are valued at their fair market value using amortized cost.Other assets for which market prices are not readily available are valued at their fair value as determined in good faith under procedures set by the Board.Generally, trading in corporate bonds, U.S. government securities and money market instruments is substantially completed each day at various times before the scheduled close of the New York Stock Exchange (“NYSE”).The value of these securities used in computing the NAV is determined as of such times. The Fund has a policy that contemplates the use of fair value pricing to determine the NAV per share of the Fund when market prices are unavailable as well as under special circumstances, such as:(i) if the primary market for a portfolio security suspends or limits trading or price movements of the security; and (ii) when an event occurs after the close of the exchange on which a portfolio security is principally traded that is likely to have changed the value of the security.Since most of the Fund’s investments are in U.S. equity securities traded on U.S. securities exchanges, it is anticipated that the use of fair value pricing will be limited. When the Fund uses fair value pricing to determine the NAV per share of the Fund, securities will not be priced on the basis of quotations from the primary market in which they are traded, but rather may be priced by another method that the Board believes accurately reflects fair value.Any method used will be approved by the Board and results will be monitored to evaluate accuracy.The Fund’s policy is intended to result in a calculation of the Fund’s NAV that fairly reflects security values as of the time of pricing.However, fair values determined pursuant to the Fund’s procedures may not accurately reflect the price that the Fund could obtain for a security if it were to dispose of that security as of the time of pricing. The Fund has adopted fair valuation accounting standards that establish an authoritative definition offair value and set out a hierarchy for measuring fair value.These standards require additional disclusures about the various inputs used to decvelop the measurements of fair calue.These inputs are summarized ion the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds has the ability access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include pouted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset orliability, to the extend relevant observable inputs are not available, representing the Fund’s own assumptions a market participant would use in valuing ther asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2010: Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Common Stocks $ $
